
	

113 HR 175 IH: Employee Paycheck Protection Act
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 175
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Griffin of
			 Arkansas introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require labor organizations to provide the notice to
		  employees related to fees collection required pursuant to the Supreme Court
		  cases Teachers Local No. 1 v. Hudson and Knox v. Service Employees
		  International Union.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Paycheck Protection
			 Act.
		2.Notice
			 requirements related to fees collection by labor organizations
			(a)Notice
			 requiredPrior to imposing or
			 collecting any dues or fees from its members or from any other employees
			 covered by a collective bargaining agreement, or increasing any such dues or
			 fees, a labor organization shall provide all employees covered by the
			 collective bargaining agreement with a written notice explaining how the labor
			 organization calculated the share of such dues or fees that are for
			 non-political costs related to collective bargaining.
			(b)Affirmative
			 consent required from non-Union employeesA labor organization
			 may not exact any funds for dues or fees from any employee covered by a
			 collective bargaining agreement who is not a member of the labor organization
			 without the affirmative consent of such employee.
			3.DefinitionsAs used in this Act, the terms
			 employee and labor organization have the meanings
			 given such terms in section 2 of the National Labor Relations Act (29 U.S.C.
			 152).
		
